July 17, 1914. The opinion of the Court was delivered by
J.C. Addison, guardian of Florence B. Addison, an infant, died on the 26th December, 1912. Lewis C. Beach was appointed guardian in his stead on the 16th January, 1913. J.C. Addison left a will, in which the appellants were appointed executors. The record does not show the date of the probate of the will, but it could not have been before the death of the testator, J.C. Addison, to wit, 26th December, 1912. On the 10th February, 1913, Lewis C. Beach commenced suit in the probate Court for Hampton county in which he alleged:
"That your petitioner is advised and believes, and so alleges, that it is necessary that the said Ezekiel Williams Addison and Richard Grady Addison, as executors of the estate of the said J.C. Addison deceased, should be cited to appear before this Honorable Court and render a true and correct account of the actings and doings of the said J.C. Addison, deceased, as general guardian of the infant, Florence *Page 217 
B. Addison, to the end that the amount due the said Florence B. Addison by the estate of the said J.C. Addison, deceased, as general guardian as aforesaid, may be ascertained by judgment and decree of this Honorable Court, and judgment and decree rendered therefor."
The prayer of the petition asks that the amount due "be ascertained and judgment and decree rendered by this Honorable Court, fixing and adjudicating such amount."
The appellants answered and pleaded to the jurisdiction of the Court in that the suit had been commenced within the year. The probate judge said in his decree that the question was abandoned at the hearing before him, but the Circuit Judge passed upon the question and we must assume that the question was properly before him. Both appellant and respondent argued the question before this Court and we must consider it. The Circuit Judge overruled the plea to the jurisdiction and the executors appealed.
The question is, could the Court entertain jurisdiction of a suit like this within twelve months from the date of the death of the intestate?
The statute (1 Code of Laws 1912, sec. 3962) reads: "No action shall be commenced against any executor or administrator for the recovery of the debt due by the testator or intestate, until twelve months after such testator or intestate's death."
This was an action for a debt; the amount to be ascertained by an accounting. This is not an action for specific personal property. It is not an action to enforce a lien, with no demand for a judgment for a deficiency. The proceeding is to obtain a judgment for a debt brought within the twelve months. No other questions arise. Any other finding would be a nullity.
Judgment reversed.
MR. JUSTICE GAGE was disqualified and did not sit in this case. *Page 218